DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 7, “the through hole” is indefinite because it lacks antecedent basis.  The through hole was first claimed in claim 5, on which claim 7 does not depend.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-4, 6, 7, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akami, JP 2011-38582, a machine translation of which is attached as an appendix.

	Akami shows a speed reducer 1 in the figures.
	A carrier 23 has a recess 48 therein.
	A crankshaft 20 is disposed in the recess 48 (figs. 2 and 4).
	A stopper 29, best seen in figure 4, is disposed on a bottom surface of the recess 48 ([0061] line 3) and prevents the crankshaft 20 from moving in a direction toward the bottom surface along a rotation axis of the crankshaft 20.  Eccentric 20b of the crankshaft 20 bears axially on thrust bearing 34, which in turn bears axially on roller bearing 33 ([0054]) (particularly outer ring 42 of roller bearing 33, [0055], fig. 4), with in turn bears axially on the 
(claim 1)

	As best shown in figure 4, a crankshaft bearing 33 is disposed on an inner peripheral surface of the recess 48 at a position apart from the bottom surface in a rotation axis direction of the crankshaft 20.
	The stopper 29 prevents the crankshaft bearing 33 (including outer ring 42) from moving in the rotation axis direction toward the bottom surface.
(claim 2)

	The inner peripheral surface includes a support surface (to which the arrow of the lead line for reference numeral 48 points in fig. 4) supporting the crankshaft bearing 33 (including outer ring 42; [0053] lines 1-3) and a clearance portion, shown in figure 4, disposed between the support surface and the bottom surface in the rotation axis direction (radially outside of the stopper 29), the clearance portion is shown in figure 4 having a larger diameter than the support surface.
(claim 3)

The clearance portion, extending axially up toward the support surface of recess 48, is disposed apart from the bottom surface in the rotation axis direction.
(claim 4)

An outer peripheral surface of the stopper 29 is shown in figure 4 to have a slightly smaller diameter than the outer ring 42 of the crankshaft bearing 33.
(claim 6)

	A through hole 70 in the carrier 23 has a smaller diameter than the outer peripheral surface of the stopper 29.
(claim 7)

The stopper 29, shown in figure 8 to be an annular plate without features which would prevent rotation, is provided such that it is rotatable around the rotation axis relative to the carrier 23.
(claim 11)

Akami shows a speed reducer 1 in the figures.
	The speed reducer 1 comprises a case 11.
	A carrier 23 has a recess 48 therein.
	A crankshaft bearing 33, including outer ring 42, is provided on a support surface.  The support surface is a part of an inner peripheral surface of the recess 48 and is disposed apart from a bottom surface of the recess.
	A crankshaft 20 is supported by the crankshaft bearing 33, and rotates the carrier 23 relative the case 11 (carrier 23 is integrally formed with output shaft 14 [0037]).

(claim 12)


Claim(s) 1 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Furuta, JP 2016-130536, a machine translation of which is attached as an appendix (appears to better include complete reference characters than the copy supplied with the IDS of 01 July 2020).

Furuta shows a speed reducer X1 in figures 1 and 2.
	A carrier 3, comprising portions 31 and 32 ([0026]), has a recess in portion 31 with bottom surface 31e ([0058]; best shown in fig. 2) therein.
	A crankshaft 5 is disposed in the recess.
	A stopper 91 is disposed on a bottom surface 31e of the recess ([0061] line 7) and prevents the crankshaft 5 from moving in a direction toward the bottom surface 31e along a rotation axis of the crankshaft 5 (by cooperating with stopper 92 to prevent all axial movement of the crankshaft 5 [0053]).
(claim 1)


(claim 8)

	The crankshaft 5 includes an eccentric portion 54 and a journal 51b, the journal 51b having an end surface 51A (fig. 2) facing the bottom surface 31e.
	The stopper 91 supports the journal 51b at the end surface 51A.
(claim 9)

Paragraph [0079] appears to describe the stopper 91 is provided such that it is non-rotatable around the rotation axis relative to the carrier 3 unless engaged and moved by a tool.  Rotation of the stopper 91 would move the stopper 91 axially due to engagement of screw parts 91a and 31d, such that the stopper positioning surface 91B would deviate from the appropriate position, making it unable to perform its intended function of maintaining the axial position of the crankshaft 5.
(claim 10)


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akami in view of Tanaka, U. S. Patent 6,699,152.

	Akami discloses a speed reducer as discussed in the rejections of claims 1-4 above.  The carrier 23 has through hole 70 extending in the rotation axis direction, but does not have a sealing member provided in the through hole.

	Tanaka shows a speed reducer in figure 1 similar to the speed reducer of Akami, in that the speed reducer of Tanaka also includes a crankshaft 17, oscillating external gears 19, an internal gear 21 in a stationary case, and a rotating carrier 12, with the carrier 12 including a recess (receiving bearing 18 on the left in fig. 1) in which is disposed the crankshaft 17.
	A way in which the speed reducer of Tanaka differs from that of Akami is the carrier 12 is not integrally formed with an output shaft, so instead of bearings supporting an output shaft in the case at an axial end of the speed reducer, bearings 22 positioned radially between the carrier 12 and the case 21 support the body of the carrier 12 relative to the case 21 concentrically with the speed reducer.  The carrier 12 includes a through hole 12c extending in the rotation axis direction to allow preload adjustment of the adjacent bearing 18, and since the end of the carrier 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a sealing member in the carrier through hole of Akami in view of Tanaka to allow an arrangement of the speed reducer useful for applications with limited axial space and/or where it is desired to have the rotational axis of the member (robot arm, for example) receiving the output of the speed reducer to be coaxial with the speed reducer with a reduction in parts between the two, while allowing bearing preload adjustment in the carrier without the lubricant flowing to the outside of the speed reducer.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

EP 2 169 263 (Wang) March 2010 - carrier has a through hole with a sealing member 2. Includes "stopping members" 48 and 52 which prevent axial movement of the crankshafts 

DE 10 2015 222 809 (Furuta et al.) May 2016 - "a limitation member which is used for inhibiting the bent axle to move on the axis direction of the bent axle.  The limitation member is provided with a blocked part which is blocked by the gear holder"



U. S. Patent 10,281,007 (Sugishita et al.) May 2019 - a ball bearing is disposed on a bottom of a recess in a carrier of a speed reducer, preventing a crankshaft disposed in the recess from moving toward the bottom.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090.  The examiner can normally be reached on T-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659